 
EXCHANGE AGREEMENT
 
 
___________________ (including any other persons or entities exchanging Notes
hereunder for whom the undersigned Holder holds contractual and investment
authority, the “Holder”) enters into this Exchange Agreement (the “Agreement”)
with PDL BioPharma, Inc. (the “Company”) on ___________, 2010 whereby the Holder
will exchange (the “Exchange”) the Company’s 2.75% Convertible Subordinated
Notes due 2023 (the “Notes”) for shares of the Company’s common stock, par value
$.01 per share (the “Common Stock”) and a cash payment.
 
In order to induce the Holder to cancel Notes it holds as payment for its
acquisition of shares of the Company’s Common Stock, the Company has agreed to
offer the Holder, per $1,000 principal amount of Notes, shares of Common Stock
in addition to the number of shares into which the Notes are convertible by
their terms, thus reflecting a price per share of Common Stock lower than the
current conversion price of the Notes.
 
On and subject to the terms hereof, the parties hereto agree as follows:
 
Article I:  Exchange of the Notes for Common Stock
 
Subject to the terms set forth in this Agreement, at the Closing, the Holder
hereby agrees to exchange and deliver to the Company the following Notes, and in
exchange therefor the Company hereby agrees to issue to the Holder the number of
shares of Common Stock described below and to pay in cash the following amount
for accrued but unpaid interest on such Notes:


Principal Amount of Notes to be Exchanged: $______________________________
(the “Exchanged Notes”).
 
Number of Shares of Common Stock to be issued in Exchange:
______________________ shares
(the “Shares”).
 
Cash Payment for Accrued Interest on Exchanged Notes: $_____________________
(the “Cash Payment”).
 
The closing of the Exchange (the “Closing”) shall occur on a date (the “Closing
Date”) no later than three business days after the date of this Agreement.  At
the Closing, (a) the Holder shall deliver or cause to be delivered to the
Company all right, title and interest in and to the Exchanged Notes free and
clear of any mortgage, lien, pledge, charge, security interest, encumbrance,
title retention agreement, option, equity or other adverse claim thereto
(collectively, “Liens”), together with any documents of conveyance or transfer
that the Company may deem necessary or desirable to transfer to and confirm in
the Company all right, title and interest in and to the Exchanged Notes free and
clear of any Liens, and (b) the Company shall issue to the Holder the Shares and
shall deliver to the Holder the Cash Payment; provided, however, that the
parties acknowledge that the issuance of the Shares to the Holder may be delayed
due to procedures and mechanics within the system of the Depository Trust
Company and that such delay will not be a default under this Agreement so long
as (i) the Company is using its best efforts to effect the issuance of the
Shares, and (ii) such delay is no longer than three business days.
 
Article II:  Covenants, Representations and Warranties of the Holder
 
The Holder hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing Date, to the Company, Lazard Frères & Co. LLC and
Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.1                                Power and Authorization.  The Holder
is duly organized, validly existing and in good standing, and has the power,
authority and capacity to execute and deliver this Agreement, to perform its
obligations hereunder, and to consummate the Exchange contemplated hereby.  If
the Holder that is signatory hereto is executing this Agreement to effect the
exchange of Exchanged Notes beneficially owned by one or more other persons or
entities (who are thus included in the definition of “Holder” hereunder),
(a) such signatory Holder has all requisite discretionary authority to enter
into this Agreement on behalf of, and bind, each such other person or entity
that is a beneficial owner of Exchanged Notes, and (b) Schedule A hereto is a
true, correct and complete list of (i) the name of each party delivering (as
beneficial owner) Exchanged Notes hereunder, (ii) the principal amount of such
Holder’s Exchanged Notes, (iii) the number of shares of Common Stock to be
issued to such Holder in respect of its Exchanged Notes, and (iv) the amount of
the cash payment to be made to such Holder in respect of the accrued interest on
its Exchanged Notes.
 
Section 2.2                                Valid and Enforceable Agreement; No
Violations.  This Agreement has been duly executed and delivered by the Holder
and constitutes a legal, valid and binding obligation of the Holder, enforceable
against the Holder in accordance with its terms, except that such enforcement
may be subject to (a) bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting or relating to enforcement of creditors’ rights
generally, and (b) general principles of equity, whether such enforceability is
considered in a proceeding at law or in equity (the “Enforceability
Exceptions”).  This Agreement and consummation of the Exchange will not violate,
conflict with or result in a breach of or default under (i) the Holder’s
organizational documents, (ii) any agreement or instrument to which the Holder
is a party or by which the Holder or any of its assets are bound, or (iii) any
laws, regulations or governmental or judicial decrees, injunctions or orders
applicable to the Holder.
 
Section 2.3                                Title to the Exchanged Notes.  The
Holder is the sole legal and beneficial owner of the Exchanged Notes, and the
Holder has good, valid and marketable title to the Exchanged Notes, free and
clear of any Liens (other than pledges or security interests that the Holder may
have created in favor of a prime broker under and in accordance with its prime
brokerage agreement with such broker).  The Holder has not, in whole or in part,
except as described in the preceding sentence, (a) assigned, transferred,
hypothecated, pledged or otherwise disposed of any of the Exchanged Notes or its
rights in the Exchanged Notes, or (b) given any person or entity any transfer
order, power of attorney or other authority of any nature whatsoever with
respect to the Exchanged Notes.  Upon the Holder’s delivery of the Exchanged
Notes to the Company pursuant to the Exchange, the Exchanged Notes shall be free
and clear of all Liens created by the Holder.
 
Section 2.4                                Accredited Investor.  The Holder is
an “accredited investor” within the meaning of Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”).
 
Section 2.5                                No Affiliate or 5% Stockholder
Status.  The Holder is not, and has not been during the consecutive three month
period preceding the date hereof, an “affiliate” within the meaning of Rule 144
promulgated under the Securities Act (an “Affiliate”) of the Company.  To its
knowledge, the Holder did not acquire any of the Exchanged Notes, directly or
indirectly, from an Affiliate of the Company.  The Holder and its Affiliates
collectively beneficially own and will beneficially own as of the Closing Date
(but without giving effect to the Exchange) less than 5% of the outstanding
shares of Common Stock.
 
Section 2.6                                No Illegal Transactions.  The Holder
has not, directly or indirectly, and no person acting on behalf of or pursuant
to any understanding with the Holder has, engaged in any transactions in the
securities of the Company (including, without limitation, any Short Sales (as
defined below) involving any of the Company’s securities) since the time that
such Holder was first contacted by either the Company, Lazard Frères & Co. LLC
or Lazard Capital Markets LLC or any other person regarding an investment in the
Common Stock or the Company.  Such Holder covenants that neither it nor any
person acting on its behalf or pursuant to any understanding with such Holder
will engage, directly or indirectly, in any transactions in the securities of
the Company (including Short Sales) prior to the time the transactions
contemplated by this Agreement are publicly disclosed.  “Short Sales” include,
without limitation, all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated
brokers.  Solely for purposes of this Section 2.6, subject to the Holder's
compliance with its obligations under the U.S. federal securities laws and the
Holder's internal policies, “Holder” shall not be deemed to include any
subsidiaries or affiliates of the Holder that are effectively walled off by
appropriate “Chinese Wall” information barriers approved by the Holder's legal
or compliance department (and thus have not been privy to any information
concerning the Exchange).
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.7                                Adequate Information; No
Reliance. The Holder acknowledges and agrees that (a) the Holder has been
furnished with all materials it considers relevant to making an investment
decision to enter into the Exchange and has had the opportunity to review: (i)
the Company’s filings with the Securities and Exchange Commission (the “SEC”),
including, without limitation, all filings made pursuant to the Exchange Act and
(ii) a draft press release or form of Current Report on Form 8-K (the
“Anticipated Disclosure”) disclosing all material terms of the Exchange and
certain other matters concerning the Company, the substance of which will be
publicly issued or filed with the SEC in accordance with Section 3.5 below,
(b) the Holder has had a full opportunity to ask questions of the Company
concerning the Company, its business, operations, financial performance,
financial condition and prospects, and the terms and conditions of the Exchange,
(c) the Holder has had the opportunity to consult with its accounting, tax,
financial and legal advisors to be able to evaluate the risks involved in the
Exchange and to make an informed investment decision with respect to such
Exchange, and (d) the Holder is not relying, and has not relied, upon any
statement, advice (whether legal, tax, financial, accounting or other),
representation or warranty made by the Company or any of its affiliates or
representatives including, without limitation, Lazard Frères & Co. LLC and
Lazard Capital Markets LLC, except for (A) the publicly available filings made
by the Company with the SEC under the Exchange Act, (B) the Anticipated
Disclosure, and (C) the representations and warranties made by the Company in
this Agreement.
 
Article III:  Covenants, Representations and Warranties of the Company
 
The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing Date, to the Holder, Lazard Frères & Co. LLC and
Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Closing.
 
Section 3.1                                Power and Authorization.  The Company
is duly incorporated, validly existing and in good standing under the laws of
its state of incorporation, and has the power, authority and capacity to execute
and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Exchange contemplated hereby.
 
Section 3.2                                Valid and Enforceable Agreement; No
Violations.  This Agreement has been duly executed and delivered by the Company
and constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that such
enforcement may be subject to the Enforceability Exceptions.  This Agreement and
consummation of the Exchange will not violate, conflict with or result in a
breach of or default under (i) the Company’s charter, bylaws or other
organizational documents, (ii) any agreement or instrument to which the Company
is a party or by which the Company or any of its assets are bound, or (iii) any
laws, regulations or governmental or judicial decrees, injunctions or orders
applicable to the Company.
 
Section 3.3                                Valid Issuance of the Common
Stock. The Shares (a) are duly authorized and, upon their issuance pursuant to
the Exchange against delivery of the Exchanged Notes, will be validly issued,
fully paid and non-assessable, (b) will be issued in compliance with all
pre-emptive, participation, rights of first refusal and other similar rights
applicable to the Shares, and (c) assuming the accuracy of the Holder’s
representations and warranties hereunder, (i) will be issued in the Exchange
exempt from the registration requirements of the Securities Act pursuant to
Section 4(2) of the Securities Act and Rule 506 of Regulation D, (ii) will be
free of any restrictions on resale by the Holder pursuant to Rule 144
promulgated under the Securities Act, and (iii) will be issued in compliance
with all applicable state and federal laws concerning the issuance of the
Shares.  Subject to the accuracy of the representations and warranties of the
Holder hereunder, the Company will take all actions, including, without
limitation, the issuance by legal counsel of any reasonably necessary legal
opinions, necessary to issue Shares that are freely tradable on each national
securities exchange on which the Common Stock is then listed without restriction
and without restrictive legends. 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.4                                Listing. When issued in the Exchange,
the Shares shall be listed on each national securities exchange upon which the
Common Stock is then listed.
 
Section 3.5                                Disclosure.  On or before the first
business day following the date of this Agreement, the Company shall issue a
publicly available press release or file with the SEC a Current Report on
Form 8-K disclosing all material terms of the Exchange and certain other matters
concerning the Company (to the extent not previously publicly disclosed).
 
Article IV:  Miscellaneous
 
Section 4.1                                Entire Agreement.  This Agreement and
any documents and agreements executed in connection with the Exchange embody the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior and contemporaneous oral or
written agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents.
 
Section 4.2                                Construction.  References in the
singular shall include the plural, and vice versa, unless the context otherwise
requires.  References in the masculine shall include the feminine and neuter,
and vice versa, unless the context otherwise requires.  Headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meanings of the provisions hereof.  Neither party, nor its respective
counsel, shall be deemed the drafter of this Agreement for purposes of
construing the provisions of this Agreement, and all language in all parts of
this Agreement shall be construed in accordance with its fair meaning, and not
strictly for or against either party.
 
Section 4.3                                Governing Law.  This Agreement shall
in all respects be construed in accordance with and governed by the substantive
laws of the State of New York, without reference to its choice of law rules.
 
Section 4.4                                Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.  Any
counterpart or other signature hereon delivered by facsimile shall be deemed for
all purposes as constituting good and valid execution and delivery of this
Agreement by such party.
 
[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.
 
“HOLDER”:
 
“Company”:
             
PDL BioPharma, Inc.
         
By:
   
By:
           
Name:
   
Name:
           
Title:
   
Title:
 

 
 
 
Signature Page to Exchange Agreement
[Name of Holder]
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE A
Exchanging Beneficial Owners
 


Name of
Beneficial Owner
Principal Amount of
Exchanged Notes
Number of Shares of
Common Stock
Cash Payment
                                                                               

 


 
 

--------------------------------------------------------------------------------

 